START, C. J. and LEWIS, J.
(dissenting).
We dissent. The only question in this case is, did the trial judge abuse his discretion in granting a new trial'? He certainly did not, unless the great preponderance of the evidence is manifestly and palpably in favor of the verdict. We are of the opinion that it is not.
There is no dispute as to the original contract between these parties. The defendant was to assign to the plaintiff his contract for the purchase of the two hundred acre tract, and to move thereon the buildings in question. It was provided in the written agreement that as a part of the purchase price defendant should take plaintiff’s note for two hundred dollars, but the provision in reference to the removal of the buildings was entirely oral as. to where they were to be placed.
It is true, as suggested in the majority opinion, that the court cannot abrogate the parties’ contract, but it is equally true that it was entirely competent for the parties thereto to modify it, if supported by a new consideration. It is apparent that for some reason the plaintiff desired the buildings to be moved upon a forty-acre tract owned by him, rather than upon the two hundred acre tract, purchased from defendant Wulf. It is clear that this change was made by a subsequent agreement, and there was evidence tending to show that the consideration- for this change was an agreement on plaintiff’s part to pay the two hundred dollars in cash, instead of giving his note.
Let it be granted that the defendant removed the buildings from the forty-acre tract, and placed them upon the two hundred acre tract, because plaintiff refused to pay cash, and let it also *308be granted that in placing the buildings .upon the two hundred acre tract defendant was expecting to repudiate the sale of that land to the plaintiff, his intention was immaterial, for the result was to place the buildings as intended by the original contract. They were placed upon the forty-acre tract not in pursuance of the original contract, but in pursuance of a modification thereof, which was repudiated by the plaintiff. The plaintiff, having had the buildings removed to the tract of land originally agreed upon, has nothing to complain of.
The conclusion reached by a majority of this court logically leads to the singular and unjust result that, because defendant ultimately placed the buildings on the two hundred acre tract, as he had agreed to do, and where they will inure to the benefit of the plaintiff when he secures possession of the tract, he must also pay to the plaintiff the value of the buildings unless he secures possession of the tract.